People v Taylor (2015 NY Slip Op 07690)





People v Taylor


2015 NY Slip Op 07690


Decided on October 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
THOMAS A. DICKERSON
JEFFREY A. COHEN, JJ.


2012-08118
 (Ind. No. 278/11)

[*1]The People of the State of New York, respondent,
vBaydr Taylor, appellant.


Lynn W. L. Fahey, New York, N.Y. (Erica Horwitz of counsel), for appellant.
Daniel L. Master, Jr., Acting District Attorney, Staten Island, N.Y. (Morrie I.
Kleinbart of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rienzi, J.), rendered May 3, 2012, convicting him of attempted murder in the second degree and criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Sanders, 25 NY3d 337, 340; People v Bradshaw, 18 NY3d 257, 265; People v Lopez, 6 NY3d 248, 256-257; People v Avendano, 119 AD3d 597, 598; People v Floyd, 112 AD3d 963; People v Jones, 106 AD3d 1106; People v Sommerville, 104 AD3d 880) and, thus, does not preclude review of his excessive sentence claim. However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's contention that he was improperly sentenced as a second felony offender is unpreserved for appellate review since he did not contest or controvert his status as a second felony offender when he had the opportunity to do so at the sentencing hearing (see CPL 470.05[2]; People v Samms, 95 NY2d 52, 57; People v Smith, 73 NY2d 961, 962-963; People v Moshier, 110 AD3d 832, 833; People v Simmons, 73 AD3d 1095, 1096; People v Delston, 30 AD3d 536).
The defendant's remaining contention is without merit.
RIVERA, J.P., BALKIN, DICKERSON and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court